United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         February 2, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                            No. 03-50571
                          Summary Calendar



                         ANTHONY TOMBLIN,
                   also known as Lucky Tomblin,

                       Plaintiff-Appellant,
                              versus

                  JESSE TREVINO, Officer, ET AL.,

                            Defendants,

                      CITY OF SEGUIN, Texas,

                        Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-01-CV-1160
                       --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Anthony “Lucky” Tomblin appeals from the district court’s

denial of his FED. R. CIV. P. 50 motion for judgment as a matter of

law and FED. R. CIV. P. 59 motion for new trial following the jury’s

verdict in favor of the City of Seguin, Texas, in his 42 U.S.C. §

1983 civil rights suit.   Among other things, Tomblin argues that


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 03-50571
                                     -2-

the City’s pervasive practice of obtaining social security numbers

(SSN) during routine traffic stops established the existence of a

well-established policy and custom, thereby entitling Tomblin to

judgment as a matter of law on his 42 U.S.C. § 1983 claim.              For

purposes of his motion for new trial, Tomblin contends that the

jury instructions were flawed because they were submitted on the

issue of municipal liability only without the benefit of the

district court’s threshold determination whether a constitutional

violation had occurred.          Tomblin also argues that the jury’s

verdict was against the weight of the evidence, and that the

district court erred in failing to recite findings of fact or

conclusions of law with respect to Tomblin’s state-law claim, as

required by FED. R. CIV. P. 52.

     We have reviewed the record and the briefs submitted by the

parties   and    hold   that   reasonable   persons   could   have   reached

different conclusions regarding the existence of an official City

policy or custom mandating the disclosure of a person’s SSN.

Accordingly, the jury’s determination of this issue will not be

disturbed.      See Granberry v. O’Barr, 866 F.2d 112, 113 (5th Cir.

1988).

     Tomblin’s challenge to the jury instructions, raised for the

first time on appeal, does not survive plain error review.               See

Hartsell v. Dr. Pepper Bottling Co. of Tex., 207 F.3d 269, 272 (5th

Cir. 2000); Tex. Beef Group v. Winfrey, 201 F.3d 680, 689 (5th Cir.

2000).    Similarly, we reject as lacking merit Tomblin’s arguments
                           No. 03-50571
                                -3-

challenging the evidence supporting the jury’s verdict, and the

district court’s alleged failure to recite findings of fact and

conclusions of law.   See Sherman v. United States Dep’t of the

Army, 244 F.3d 357, 365 (5th Cir. 2001); FED R. CIV. P. 52(a).

     AFFIRMED.